DETAILED ACTION
The Examiner contacted Attorney Michael Dubner to propose amendments to place the case into condition for allowance; however, the Examiner was unable to reach the Attorney.

Claim Objections
Claims 10, 15, and 17 are objected to because of the following informalities:  Claim 10, line 1, should recite “A tape dispenser system comprising.” 
Claim 15 (line 2), the phrase should recite “a speed of a motor”
Claim 17 (line 2), the phrase should recite “to record a number of cycles of the dispenser) Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 15, the phrase “the microcontroller configured to vary the speed of the motor” is indefinite. The claim has not established a nexus (or structural relationship) between the tape dispenser, microcontroller, and the motor. Regarding claim 17, the phrase the controller configured to record the number of cycles of the dispenser” is indefinite. The claim has not established a nexus between the tape dispenser, the controller, and the number of cycles. Further, what is the cycle that is being defined with respect to the dispenser? Is a cycle the entire start to finish cycle of dispensing an entire roll of tape? Is a cycle defined when a predetermined length of tape is dispensed?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 2,591,559 to Krueger.
In re claim 10, Krueger teaches A tape dispenser system (Fig. 1) comprising: 
a feed system (76 and finger of the user); 
a track (42); 
a reel (22) for supporting the tape thereon, the reel movable from a first end of the track to the second end of the track in response to tape being dispensed from the dispenser system (Col. 4, lines 14-21).
In re claim 11, wherein the first end of the track end is higher than the second end of the track (as shown in at least Figures 2 and 3).
In re claim 13, wherein the reel (22) is mounted on a shaft (24), the shaft having ends disposed within the track.
In re claim 16, a removable cover (10) enclosing the feed (76) system.

Claim(s) 10, 11, 13, 14, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,383,657 to Suh.
In re claim 10, Suh teaches a dispenser system (Fig. 1) comprising: 
a feed system (located at the exit, 28 and the user creates part of the feed system); 
a track (9); 
a reel (5,6) for supporting a material thereon, the reel movable from a first end of the track to the second end of the track in response to tape being dispensed from the dispenser system (Col. 2, lines 22-47).
In re claim 11, wherein the first end of the track end (9) is higher than the second end of the track (as shown in at least Figure 1).
In re claim 13, wherein the reel (5,6) is mounted on a shaft (7), the shaft having ends disposed within the track (Fig. 1).
In re claim 14, wherein the second end of the track is between the feed system (28 and user) and the first end (the first end of track 9 is closest to rear surface 10 as shown in Figure 1).
In re claim 17, further comprising a controller, the controller configured to record the number of cycles of the dispenser.
Note, it has been interpreted, a user is the “controller” and a user has the capacity to record he number of cycles of the dispenser. 
In re claim 18, as best understood, further comprising a memory, the memory configured to store a plurality of operating modes.
Note, it has been interpreted, a user has the capacity to restore memory which can store a plurality of operating modes. 
In re claim 19, wherein the operating modes are user selected.
Note, after the user stores the operating modes, for example in memory, the user will then select the appropriate mode. 
In re claim 20, wherein the controller is operable between an operational mode and a diagnostics mode.
Note, since it has been interpreted, the controller is the user, the user can operate between operating the tape dispenser and diagnosing the dispenser. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger in view of US Patent Application No. 20070193917 to Munzo et al.
IN re claim 21, Krueger teaches a method of using a tape dispenser, the tape dispenser including a feed system (76 and finger of user), a track (42), and a reel (22) for supporting the tape thereon, the reel movable from a first end of the track to the second end of the track in response to tape being dispensed from the dispenser system, but does not teach providing a scanner on the tape dispenser, the scanner operable to read a predetermined pattern, the predetermined pattern indicative of one or more operational parameters of the tape dispenser; reading, by the scanner, the predetermined pattern, and in response to reading the predetermined pattern, adjusting the one or more operational parameters such that upon dispensing tape from the tape dispenser, the tape dispenser operates according to the one or more operational parameter, wherein in response to reading the predetermined pattern, the length of tape to be dispensed is adjusted (Claim 22), wherein in response to reading the predetermined pattern, the speed of the tape being dispensed is adjusted (Claim 23).
Munzo teaches in the art of dispensers, a gift wrap dispenser having a scanner on the dispenser (Para 0020), the scanner operable to read a predetermined pattern (Para 0020, the predetermined pattern is the bar code), the predetermined pattern indicative of one or more operational parameters of the dispenser (Para 0020); reading, by the scanner, the predetermined pattern, and in response to reading the predetermined pattern, adjusting the one or more operational parameters such that upon dispensing from the dispenser, the dispenser operates according to the one or more operational parameter (Para 0020), wherein in response to reading the predetermined pattern, the length to be dispensed is adjusted (Para 0020), wherein in response to reading the predetermined pattern, wherein in response to reading the predetermined pattern, the speed of the tape being dispensed in adjusted (Para 0020).
It has been interpreted, that the scanner reads the bar code, in which the motor is not running. After the scanner detects the dimensions of the product, the speed of the motor is adjusted (or started) which permits dispensing.
It would have been obvious to one having ordinary skill in the art at the time of invention to provide the tape dispenser of Kreuger with a scanner arrangement as taught by Munzo to scan specific products and subsequently dispense a desired length which provides for more efficient use of the tape while providing a faster dispensing process (Para 0020). One having ordinary skill in the art would posses the knowledge to incorporate a bar code scanner (of Munzo) into the dispenser of Kreuger and to automate the device of Kreuger.

Allowable Subject Matter
Claims 1-9 are allowed.
Suh (US 4,383,657) teaches a dispenser having a track supporting a reel in which the reel moves from an upper to a lower end to maintain a desired tension on the dispensed product. While Suh teaches a dispenser, the dispenser is not an automatic tape dispenser having a plurality of feed rollers configured peeling and dispensing tape in combination with the movable track. 
Edelstein (US 7069972) teaches a tape dispenser in which the tape is peeled off a roll, fed through rollers, and dispensed. The dispenser of Edelstein in manual and does not teach or suggest a track in which the reel is movable from an upper to a lower position to maintain tension. A modification of Edelstein with Suh would destroy Edelstein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/
Primary Examiner, Art Unit 3724